Case 2:19-cv-07237-RAO Document 22 Filed 08/03/20 Page 1 of 1 Page ID #:844



 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11       ANDRE M.,1                            Case No. CV 19-07237 RAO
12                         Plaintiff,
13             v.                              JUDGMENT
14       ANDREW M. SAUL,
         Commissioner of Social Security,
15                        Defendant.
16

17            Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19            IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
20   of Social Security is AFFIRMED, and this action is DISMISSED with prejudice.
21

22   DATED: August 3, 2020
23
                                            ROZELLA A. OLIVER
24                                          UNITED STATES MAGISTRATE JUDGE
25

26   1
       Plaintiff’s name is partially redacted in compliance with Federal Rule of Civil
27   Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
     Administration and Case Management of the Judicial Conference of the United
28   States.
